Title: Thomas Jefferson to William F. Gray, 7 October 1818
From: Jefferson, Thomas
To: Gray, William F.


          
            Sir
            Monticello
Oct. 7. 18.
          
          A long indisposition since I returned home must apologise for this late acknolegement of your favor of Aug. 3. and altho on the recovery, I am not yet able to sit at the writing table but in pain. if the University should be established here, a first object for it’s visitors will be to invite a bookseller from Amsterdam to establish a book store at the University for classical & foreign books. the relations of Amsterdam with Germany & the North of Europe as well as with Paris recommend it for foreign productions. but another store for English & country books will certainly be necessary, and the general character of the neighborhood as well as the demands of the University or College, will I think ensure very considerable sales. I know that another concern have entertained thoughts of setting up such a store in Charlottesville, but as yet I believe they have not decided: and I shall really be glad if you should find it convenient to anticipate them, and will certainly render you any service  I am a subscriber to the American Scientific journal of Professor Silliman & to the Analectic magazine, and should be glad if you could have me placed on your list, as I find you are an Agent for these works. I possess the first 14. volumes of the Edinburg Review, and shall be glad if you can furnish me the subsequent volumes to the present day, bound in boards; as well as to continue to furnish me the future numbers as they come out. only be so good as to send me at such intervals as you please the account for these publications, which shall be always immediately remitted to you at Fredsbg, or paid to your store if you have one here which will be more convenient.   Accept the assurance of my best wishes and respect
          
            Th: Jefferson
          
        